CAUSE      NO.      ex moan-oV
KENNETH   CRISSUP                        §    IN THE COURT OF APPEALS

VS.                                      § FOR THE TWPLFT^^fllggftf^ APPEALS
WILLIAM   STEPHENS   ET   AL             §    OF TEXAS


                                NOTICE   OF   APPEAL



TO THE HONORABLE JUDGE OF SAID COURT:


      Kenneth Crissup/ Plaintiff /Proceeding Pro Se,does hereby giS;
Notice of his intent to Appeal the judgment entered in Cause No.

349-7261 on October 24/2104.Pursuant to Texas Rules of Civil Procedure

296,Plaintiff requested the Trial court issue it's " Findings of

Facts and Conclusions of Law" on November 5th /2014.To dale no such

Findings has been issued.

      Pursuant to Rule 20.1(a)(3) Appellant is presumed indigent and

requests permission to proceed as such.


                                         /)
      RESPECTFULLY SUBMITTED THIS        s